ADDENDUM.
Wills — Execution—Requisite Formalities — Witnesses.Where a testator signed his will in the presence of two witnesses, who thereupon duly attested and subscribed it in his presence and in the presence of each other, whereupon a third person was called in from without, to whom the testator and the two witnesses acknowledged their respective signatures, and who then subscribed his name as a witness in the presence of the testator and of the other two witnesses, the will was not, as the statute requires, “attested and subscribed by three or more credible witnesses in the presence of the testator and of each other.”This is the'case referred to in §17, page 748, of the first edition of Roberts’ Vermont Digest, and in §34, column 2906,. of the second edition. The case has never been reported, and, if any opinion was ever written therein, it is lost.This case was heard at the August Term, 1862, of the Supreme Court for Orleans County. At the August Term, 1863, of that Court the case was entered “continued to the General Term for reargument.” At the General Term in November, 1863, it was probably reargued, for the docket entry of that term is “with the Court.” And at the August Term, 1864, of the Supreme Court for Orleans County the docket entry in the case iSj “Judgment reversed, and judgment that the instrument in question is not the last will and testament of John Pope, and judgment ordered to be certified to the probate court.”